
	
		I
		112th CONGRESS
		2d Session
		H. R. 4000
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Mr. Mack (for
			 himself, Mr. Rehberg,
			 Mr. Boren,
			 Mr. Griffin of Arkansas,
			 Mr. Kissell,
			 Ms. Ros-Lehtinen,
			 Mr. Rokita,
			 Mrs. McMorris Rodgers,
			 Mr. Sessions,
			 Mr. Schock,
			 Mr. Lamborn,
			 Mrs. Noem,
			 Mr. Flake,
			 Mr. Poe of Texas,
			 Mr. Rivera,
			 Mr. Berg, Mr. Duncan of South Carolina,
			 Mrs. Lummis,
			 Mr. Bishop of Utah,
			 Mr. Herger,
			 Mrs. Schmidt,
			 Mr. Chabot,
			 Mr. Manzullo,
			 Mr. King of New York,
			 Mrs. Capito,
			 Mr. McClintock,
			 Mr. Sam Johnson of Texas,
			 Mr. Burton of Indiana,
			 Mr. Brooks,
			 Mr. Carter,
			 Mr. West, Mr. Cole, Mr.
			 Bilirakis, Mr. Canseco,
			 Ms. Buerkle,
			 Mrs. Ellmers,
			 Mr. Broun of Georgia,
			 Mr. Diaz-Balart,
			 Mr. Chaffetz,
			 Mr. Miller of Florida,
			 Mr. Lucas,
			 Mr. Landry,
			 Mr. Royce,
			 Mr. Culberson,
			 Mrs. Bono Mack,
			 Mr. Huizenga of Michigan,
			 Mr. Duncan of Tennessee,
			 Mr. McCaul,
			 Mr. Boustany,
			 Mrs. Miller of Michigan,
			 Mr. Farenthold,
			 Mr. Rigell, and
			 Mr. Gibbs) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committees on Energy and
			 Commerce, Natural
			 Resources, and Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To approve the Keystone XL pipeline project, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energizing America through Employment
			 Act.
		2.FindingsCongress finds the following:
			(1)On April 30, 2004, President George W. Bush
			 issued Executive Order 13337 (3 U.S.C. 301 note), delegating to the Department
			 of State authority to oversee the permitting process of cross-border pipeline
			 projects in an effort to expedite reviews of permits as necessary to
			 accelerate the completion of energy production and transmission
			 projects.
			(2)On September 19,
			 2008, the Department of State received an application for the Keystone XL
			 pipeline.
			(3)On August 26,
			 2011, the Department of State issued a final environmental impact statement
			 stating that the Keystone XL pipeline project posed no significant
			 [environmental] impact.
			(4)Three years and
			 four months after the Keystone XL application was submitted, due to objections
			 to an imposed timeline, the Department of State failed to uphold section 1(g)
			 of Executive Order 13337 requiring the Secretary of State to make a national
			 interest determination based on the views and assistance
			 obtained previously in relation to the merits of the permit requested
			 by the applicant.
			(5)Congress has the
			 constitutional authority to regulate commerce with foreign nations, and among
			 the several States, and with the Indian Tribes.
			(6)The construction
			 of the Keystone XL pipeline will result in job creation, increased energy
			 security, ancillary benefits, and multiplier effects for the economy of the
			 United States.
			(7)The earliest
			 possible completion of the Keystone XL pipeline project serves the national
			 interest of the United States.
			3.Approval of
			 Keystone XL pipeline project
			(a)Approval of
			 cross-Border facilities
				(1)In
			 generalIn accordance with section 8 of article 1 of the
			 Constitution (delegating to Congress the power to regulate commerce with
			 foreign nations), TransCanada Keystone Pipeline, L.P. is authorized to
			 construct, connect, operate, and maintain pipeline facilities, subject to
			 subsection (c), for the import of crude oil and other hydrocarbons at the
			 United States-Canada Border at Phillips County, Montana, in accordance with the
			 application filed with the Department of State on September 19, 2008 (as
			 supplemented and amended).
				(2)PermitNotwithstanding
			 any other provision of law, no permit pursuant to Executive Order 13337 (3
			 U.S.C. 301 note) or any other similar Executive Order regulating construction,
			 connection, operation, or maintenance of facilities at the borders of the
			 United States, and no additional environmental impact statement, shall be
			 required for TransCanada Keystone Pipeline, L.P. to construct, connect,
			 operate, and maintain the facilities described in paragraph (1).
				(b)Construction and
			 operation of Keystone XL pipeline in United States
				(1)In
			 generalThe final environmental impact statement issued by the
			 Department of State on August 26, 2011, shall be considered to satisfy all
			 requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) and any other provision of law that requires Federal agency
			 consultation or review with respect to the cross-border facilities described in
			 subsection (a)(1) and the related facilities in the United States described in
			 the application filed with the Department of State on September 19, 2008 (as
			 supplemented and amended).
				(2)PermitsAny
			 Federal permit or authorization issued before the date of enactment of this Act
			 for the cross-border facilities described in subsection (a)(1), and the related
			 facilities in the United States described in the application filed with the
			 Department of State on September 19, 2008 (as supplemented and amended), shall
			 remain in effect.
				(c)ConditionsIn
			 constructing, connecting, operating, and maintaining the cross-border
			 facilities described in subsection (a)(1) and related facilities in the United
			 States described in the application filed with the Department of State on
			 September 19, 2008 (as supplemented and amended), TransCanada Keystone
			 Pipeline, L.P. shall comply with the following conditions:
				(1)TransCanada
			 Keystone Pipeline, L.P. shall comply with all applicable Federal and State laws
			 (including regulations) and all applicable industrial codes regarding the
			 construction, connection, operation, and maintenance of the facilities.
				(2)Except as provided
			 in subsection (a)(2), TransCanada Keystone Pipeline, L.P. shall comply with all
			 requisite permits from Canadian authorities and applicable Federal, State, and
			 local government agencies in the United States.
				(3)TransCanada
			 Keystone Pipeline, L.P. shall take all appropriate measures to prevent or
			 mitigate any adverse environmental impact or disruption of historic properties
			 in connection with the construction, connection, operation, and maintenance of
			 the facilities.
				(4)The construction,
			 connection, operation, and maintenance of the facilities shall be—
					(A)in all material
			 respects, similar to that described in—
						(i)the
			 application filed with the Department of State on September 19, 2008 (as
			 supplemented and amended); and
						(ii)the
			 final environmental impact statement described in subsection (b)(1); and
						(B)carried out in
			 accordance with—
						(i)the
			 construction, mitigation, and reclamation measures agreed to for the project in
			 the construction mitigation and reclamation plan contained in appendix B of the
			 final environmental impact statement described in subsection (b)(1);
						(ii)the
			 special conditions agreed to between the owners and operators of the project
			 and the Administrator of the Pipeline and Hazardous Materials Safety
			 Administration of the Department of Transportation, as contained in appendix U
			 of the final environmental impact statement;
						(iii)the measures
			 identified in appendix H of the final environmental impact statement, if the
			 modified route submitted by the State of Nebraska to the Secretary of State
			 crosses the Sand Hills region; and
						(iv)the
			 stipulations identified in appendix S of the final environmental impact
			 statement.
						(d)Route in
			 Nebraska
				(1)In
			 generalAny route and construction, mitigation, and reclamation
			 measures for the project in the State of Nebraska that is identified by the
			 State of Nebraska and submitted to the Secretary of State under this section is
			 considered sufficient for the purposes of this section.
				(2)ProhibitionConstruction
			 of the facilities in the United States described in the application filed with
			 the Department of State on September 19, 2008 (as supplemented and amended),
			 shall not commence in the State of Nebraska until the date on which the
			 Secretary of State receives a route for the project in the State of Nebraska
			 that is identified by the State of Nebraska.
				(3)ReceiptOn
			 the date of receipt of the route described in paragraph (1) by the Secretary of
			 State, the route for the project within the State of Nebraska under this
			 section shall supersede the route for the project in the State specified in the
			 application filed with the Department of State on September 19, 2008 (including
			 supplements and amendments).
				(4)CooperationNot
			 later than 30 days after the date on which the State of Nebraska submits a
			 request to the Secretary of State or any appropriate Federal official, the
			 Secretary of State or Federal official shall provide assistance that is
			 consistent with the law of the State of Nebraska.
				(e)Administration
				(1)In
			 generalAny action taken to carry out this section (including the
			 modification of any route under subsection (d)) shall not constitute a major
			 Federal action under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.).
				(2)State siting
			 authorityNothing in this section alters any provision of State
			 law relating to the siting of pipelines.
				(3)Private
			 propertyNothing in this section alters any Federal, State, or
			 local process or condition in effect on the date of enactment of this Act that
			 is necessary to secure access from an owner of private property to construct
			 the project.
				(f)Federal judicial
			 reviewThe cross-border facilities described in subsection
			 (a)(1), and the related facilities in the United States described in the
			 application filed with the Department of State on September 19, 2008 (as
			 supplemented and amended), that are approved by this section, and any permit,
			 right-of-way, or other action taken to construct or complete the project
			 pursuant to Federal law, shall only be subject to judicial review on direct
			 appeal to the United States Court of Appeals for the District of Columbia
			 Circuit.
			4.Referral of
			 applications for future cross-border pipeline facilities at the United States
			 borders
			(a)Referral of
			 applicationFor purposes of
			 making a national interest determination under Executive Order 13337 (3 U.S.C.
			 301 note) (or any successor Executive Order) with respect to any application
			 filed with the Department of State on or after the date of enactment of this
			 Act to construct, connect, operate, and maintain pipeline facilities at the
			 borders of the United States for the import of crude oil and other
			 hydrocarbons, the Secretary of State shall, in addition to referring the
			 application to the departments and agencies described in section 1(b)(ii) of
			 Executive Order 13337 (or any successor Executive Order), also refer the
			 application and pertinent information to the committees of Congress specified
			 in subsection (b) for purposes of requesting the views of such committees of
			 Congress.
			(b)Committees of
			 CongressThe committees of Congress referred to in subsection (a)
			 are—
				(1)the Committee on
			 Foreign Relations, the Committee on Commerce, Science, and Transportation, and
			 the Committee on Energy and Natural Resources of the Senate; and
				(2)the Committee on
			 Foreign Affairs, the Committee on Transportation and Infrastructure, the
			 Committee on Energy and Commerce, and the Committee on Natural Resources of the
			 House of Representatives.
				
